Citation Nr: 0932682	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence exists to reopen a prior 
claim for eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The appellant alleges recognized guerrilla service and seeks 
VA benefits.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2007 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
eligibility for VA benefits in a December 1990 decision; the 
appellant failed to appeal that decision.

2.  Evidence received since the December 1990 RO decision is 
either previously of record or cumulative or redundant of 
other evidence of record and does not raise a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The December 1990 RO decision that denied a claim of 
entitlement to eligibility for VA benefits is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
December 1990 RO decision that denied entitlement to 
eligibility for VA benefits and that claim cannot be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 38 
U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Certain service with the Commonwealth Army of the 
Philippines, with the Philippine Scouts, and guerilla service 
is included for VA benefits purposes.  38 C.F.R. §§ 3.40, 
3.41 (2008).  

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy is issued by the service department or 
if the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in 
the custodian's custody; and (2) The document contains needed 
information as to length, time and character of service; and 
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. § 
3.203(c) (2008).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In December 1990, the RO denied a prior claim for legal 
entitlement to VA disability benefits because the National 
Personnel Records Center found that the Veteran did not have 
service as a member of the Philippine Commonwealth Army, 
including recognized guerilla service, in the service of the 
United States Army.  Since that time, the Veteran has 
repeatedly attempted to reopen his prior claim, but has 
failed to submit new and material evidence.  In November 
2007, the RO denied the appellant's most recent request to 
reopen his prior claim because the appellant had not 
presented new and material evidence.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's claim for eligibility for VA 
benefits in December 1990 because the National Personnel 
Records Center (NPRC) has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  Thus, for evidence in this case 
to be considered new and material, the appellant must submit 
evidence from a United States service department showing the 
appropriate military service.  

The appellant has submitted affidavits from friends and 
colleagues; copies of identification cards showing membership 
in various veterans organizations; a copy of a discharge 
certificate with an illegible seal and nothing to indicate 
that it was issued by a United States Service Department, is 
a copy issued by a United States service department, or a 
copy issued by a public custodian of records who certified 
that it is a true and exact copy of the document in the 
custodian's custody; and a copy of a document without seal 
purporting to be an enlistment record.  

While this evidence is "new", it is not material.

As stated above, under 38 C.F.R. §§ 3.40 and 3.41, 
certification of service is a prerogative of the service 
department, and the VA has no authority to amend or change 
their decision.  The United States Court of Appeals for 
Veterans Claims (Court) has held that findings by a United 
States service department verifying or denying a person's 
service are binding and conclusive upon the VA.  See Spence 
v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 
11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Thus, absent evidence from a service department 
showing that the appellant had service which would entitle 
him to VA benefits, the new evidence is not material and the 
Board must continue to deny the appellant's claim.  The 
appellant has not submitted such evidence and the information 
contained in the documents he has submitted including his 
identifying information and dates of service merely 
duplicates the information that has already been sent to the 
National Personnel Record Center for verification.  

Accordingly, as new and material evidence has not been 
submitted, the appellant's prior claim for eligibility for VA 
benefits cannot be reopened.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that the claim is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
benefit.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA duty to notify was satisfied by a letter sent to the 
appellant in February 2008.  This letter informed the 
appellant of what evidence was required to reopen his claim 
and to substantiate his claim, as well as VA and the 
appellant's respective duties for obtaining evidence.  

However, this letter was not provided to the appellant prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the February 2008 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case issued in April 
2008.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


